COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


LIMON CONSTRUCTION COMPANY AND
 STONEWOOD INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 1849-10-1                                          PER CURIAM
                                                                   JANUARY 11, 2011
EFRAIN GRIMALDO GUERRERO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; Jessica L. Hacker; McCandlish Holton, PC, on
                 briefs), for appellants.

                 (Hugo R. Valverde; Valverde & Rowell, PC, on brief), for appellee.


       Limon Construction Company and its insurer appeal a decision of the Workers’

Compensation Commission finding that: (1) claimant’s need for ongoing medical care and

disability was causally related to the work accident; and (2) claimant’s pre-injury average weekly

wage was $821.33 rather than $565.33.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Guerrero v. Limon Constr. Inc., VWC File No. 239-91-51 (Aug. 14, 2010). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.